COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                        ORDER

Appellate case name:        Lavoshae Wygal v. The State of Texas

Appellate case number:      01-15-00771-CR

Trial court case number:    1980566

Trial court:                County Criminal Court at Law No. 10 of Harris County

       On March 3, 2016, this case was abated and remanded to the trial court to conduct
a hearing within 30 days of that order to determine whether, inter alia, the reporter’s
record was lost or destroyed. On April 7, 2016, the reporter’s records were filed in this
Court, and appear to be the complete reporter’s records for this case, making an
abatement hearing no longer necessary. Because the clerk’s record was filed in this
Court on October 6, 2015, the filing of the appellate record appears to be complete.
        Accordingly, the Court sua sponte directs the Clerk of this Court to REINSTATE
this case on the Court’s active docket and to withdraw the Order of Abatement.
       Appellant’s brief is ORDERED to be filed within 30 days of the date of this
order. See TEX. R. APP. P. 2, 38.6(a)(2).
        The State’s brief, if any, is ORDERED to be filed within 30 days of the date of
the filing of appellant’s brief. See TEX. R. APP. P. 38.6(b).
       It is so ORDERED.

Judge’s signature: /s/ Evelyn V. Keyes
                     Acting individually     Acting for the Court

Date: April 19, 2016